The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication of April 13, 2020. Claims 1 to 20 are currently active in the application. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 21, 2020 was filed before the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe (US Patent Publication 2009/0102759 A1) in view of Yamazaki et al. (US Patent Publication 2003/0203523 A1).
	In regard of claim 1,  Kawabe discloses a light-emitting device comprising: a first light-emitting unit, comprising: a first driving transistor comprising a first terminal (See at least Figure 1 of Kawabe illustrating a light emitting device (11) comprising a first driving transistor (2) as discussed in paragraph [0020] with a first terminal connected to Vdd operation voltage), a second terminal and a first gate terminal wherein the first terminal is configured to receive a first operation voltage (See at least Figure 1 of Kawabe illustrating a first driving transistor (11) with a second terminal and a first gate terminal); and a first light-emitting diode coupled to the second terminal and configured to receive a first driving current (See Figure 1 of Kawabe illustrating a first light emitting diode (1) coupled to the second terminal of the driving transistor (2) as discussed in paragraph [0013 ]).
	However, even the reference to Kawabe briefly mentions in paragraphs [0012, 0025, 0036] that the first operation voltage is variable, it does not show that in great details. 

Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use an operation voltage of Yamazaki et al. with the device of Kawabe et al. in order to reduce influence of fluctuation in characteristic of the driving transistor. 
	In regard of claim 2, Kawabe and Yamazaki et al. further disclose the light-emitting device of claim 1, wherein the first gate terminal is configured to receive a data signal from a data line (See at least Figure 1 of Kawabe wherein is shown that the first gate terminal of the first driving transistor (2) receives a data signal from a data line (7) as discussed in paragraphs [0020, 0024]). 
	In regard of claim 3, Kawabe and Yamazaki et al. further disclose the light-emitting device of claim 2, further comprising a switch coupled between the first gate terminal and the data line (See at least Figure 1 of Kawabe illustrating a switch (5) coupled between the first gate terminal of driving transistor (2) and data line (7) as discussed in paragraph [0020]). 
	In regard of claim 4, Kawabe and Yamazaki et al. further disclose the light-emitting device of claim 1, wherein the first operation voltage is at a first voltage value when the first light-emitting diode is operated to provide a first brightness, the first operation voltage is at a second voltage value when the first light-emitting diode is operated to provide a second brightness, and the second voltage value is less than the first voltage value (See at least Figures 2A-2E of Yamazaki et al. illustrating the first 
	In regard of claim 5, Kawabe and Yamazaki et al. further disclose the light-emitting device of claim 1, wherein the first driving transistor is operated in a saturation region (See at least Figures 1A-1B illustrating that the first transistor (307) which is operated in a saturation region as discussed  in paragraph [0055, 0056, 0061] of Yamazaki et al.). 
	In regard of claim 6, Kawabe and Yamazaki et al. further disclose the light-emitting device of claim 1, further comprising a capacitor coupled between the first terminal and the first gate terminal (See at least Figure 9B of Yamazaki et al. illustrating a capacitor coupled between the first terminal and the first gate terminal of the driver transistor). 
	In regard of claim 7, Kawabe and Yamazaki et al. further disclose the light-emitting device of claim 1, the first light-emitting diode is further coupled to a reference voltage terminal to receive a reference voltage (See at least Figure 1 of Kawabe illustrating the first light-emitting diode (1) coupled to a reference voltage (Vss)). 
	In regard of claim 8, Kawabe and Yamazaki et al. further disclose the light-emitting device of claim 1, further comprising: a second light-emitting unit, comprising: a second driving transistor comprising a third terminal, a fourth terminal and a second gate terminal wherein the third terminal is configured to receive a second operation voltage; and a second light-emitting diode coupled to the fourth terminal; wherein the second operation voltage is variable, and the second operation voltage is independent 
	In regard of claim 9, Kawabe and Yamazaki et al. further disclose the light-emitting device of claim 8, wherein an cathode terminal of the first light-emitting diode is coupled to an cathode terminal of the second light-emitting diode (See at least Figure 5 of Kawabe illustrating coupled cathodes of the light emitting diodes (1)). 
	In regard of claim 10, Kawabe and Yamazaki et al. further disclose the light-emitting device of claim 8, further comprising a capacitor coupled between the third terminal and the second gate terminal (See at least Figure 9B of Yamazaki et al. illustrating a capacitor coupled between the third terminal and the second gate terminal of the driver transistor) . 
	In regard of claim 11, Kawabe and Yamazaki et al. further disclose a display equipment comprising: a light-emitting device, comprising: a first light-emitting unit, comprising: a first driving transistor comprising a first terminal, a second terminal and a first gate terminal wherein the first terminal is configured to receive a first operation voltage; and a first light-emitting diode coupled to the second terminal and configured to receive a first driving current; and a liquid crystal panel disposed above the light-emitting device; wherein the first operation voltage is variable (See at least paragraph [0003] of Kawabe describing a light emitting device as a part of liquid crystal display as also discussed above in rejection of claim 1). 

claim 12, Kawabe and Yamazaki et al. further disclose the display equipment of claim 11, wherein the first gate terminal is configured to receive a data signal from a data line (See rejection of claim 2 provided above). 
	In regard of claim 13, Kawabe and Yamazaki et al. further disclose the display equipment of claim 12, further comprising a switch coupled between the first gate terminal and the data line (See rejection of claim 3 provided above). 
	In regard of claim 14, Kawabe and Yamazaki et al. further disclose the display equipment of claim 11, wherein the first operation voltage is at a first voltage value when the first light-emitting diode is operated to provide a first brightness, the first operation voltage is at a second voltage value when the first light-emitting diode is operated to provide a second brightness, and the second voltage value is less than the first voltage value (See rejection of claim 4 provided above). 
	In regard of claim 15, Kawabe and Yamazaki et al. further disclose the display equipment of claim 11, wherein the first driving transistor is operated in a saturation region (See rejection of claim 5 provided above). 
	In regard of claim 16, Kawabe and Yamazaki et al. further disclose the display equipment of claim 11, further comprising a capacitor coupled between the first terminal and the first gate terminal (See rejection of claim 6 provided above). 
	In regard of claim 17, Kawabe and Yamazaki et al. further disclose the display equipment of claim 11, the first light-emitting diode is further coupled to a reference voltage terminal to receive a reference voltage (See rejection of claim 7 provided above). 

claim 18, Kawabe and Yamazaki et al. further disclose the display equipment of claim 11, further comprising: a second light-emitting unit, comprising: a second driving transistor comprising a third terminal, a fourth terminal and a second gate terminal wherein the third terminal is configured to receive a second operation voltage; and a second light-emitting diode coupled to the fourth terminal; wherein the second operation voltage is variable, and the second operation voltage is independent from the first operation voltage (See rejection of claim 8 provided above). 
	In regard of claim 19, Kawabe and Yamazaki et al. further disclose the display equipment of claim 18, wherein an cathode terminal of the first light-emitting diode is coupled to an cathode terminal of the second light-emitting diode (See rejection of claim 9 provided above). 
	In regard of claim 20, Kawabe and Yamazaki et al. further disclose the display equipment of claim 18, further comprising a capacitor coupled between the third terminal and the second gate terminal (See rejection of claim 10 provided above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The prior art of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 to consider these references fully when responding to this action.
U.S. Patent Publication 2019/0318692 A1 to Jiang et al. 
U.S. Patent Publication 2018/0025690 to Bao et al. 
U.S. Patent 8,564,509 to Shin et al.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692